         Case 19-50012        Doc 53     Filed 03/07/19   EOD 03/07/19 15:17:56      Pg 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


In re:                                                     Chapter 11

USA GYMNASTICS,                                            Case No. 18-09108-RLM-11

Debtor.                                                    Adv. Proc. No. 19-50012



USA GYMNASTICS,                                            ) STIPULATION EXTENDING
                                                           ) TIME TO ANSWER MOVE OR
Plaintiff,                                                 ) OTHERWISE PLEAD
                                                           )
                 vs.                                       )
                                                           )
ACE AMERICAN INSURANCE COMPANY f/k/a                       )
CIGNA INSURANCE COMPANY, GREAT                             )
AMERICAN ASSURANCE COMPANY, LIBERTY                        )
INSURANCE UNDERWRITERS INC., NATIONAL                      )
CASUALTY COMPANY, RSUI INDEMNITY                           )
COMPANY, TIG INSURANCE COMPANY,                            )
VIRGINIA SURETY COMPANY, INC. f/k/a                        )
COMBINED SPECIALTY INSURANCE                               )
COMPANY, WESTERN WORLD INSURANCE                           )
COMPANY, ENDURANCE AMERICAN                                )
INSURANCE COMPANY, AMERICAN                                )
INTERNATIONAL GROUP, INC., AMERICAN                        )
HOME ASSURANCE COMPANY, and DOE                            )
INSURERS                                                   )
                                                           )
Defendants.                                                )

                                             STIPULATION

           Debtor-Plaintiff USA Gymnastics (“USAG”) and Defendant National Casualty Company

(“NCC”), by and through their respective attorneys, hereby stipulate, pursuant to Local Rule

7006-1, to extend to April 4, 2019 the date by which NCC must file and serve their answer,

move, or otherwise plead to USAG’s adversary complaint. This Stipulation is based on the



Error! Unknown document property name.
     Case 19-50012            Doc 53     Filed 03/07/19   EOD 03/07/19 15:17:56   Pg 2 of 5



following facts:

         1. USAG filed its adversary complaint against NCC on February 1, 2019. The Summons

was issued on February 05, 2019.

         2. USAG filed its Certificate of Service Regarding Summons on February 06, 2019.

         3. NCC requires additional time to review the adversary complaint and determine the

appropriate response.

         4. On or about March 5, 2019, NCC requested an extension of time to April 4, 2019 to

answer, move, or otherwise plead pursuant to Local Rule 7006-1. USAG has agreed to NCC’s

request.

         NOW, THEREFORE, USAG and NCC, by and through their attorneys of record,

stipulate and agree as follows:

         1.       The date by which NCC must answer, move, or otherwise plead in response to the

adversary complaint of USAG is extended from March 07, 2019, to and including April 4, 2019.

                               [Remainder of Page Left Intentionally Blank]




Error! Unknown document property name.
     Case 19-50012            Doc 53     Filed 03/07/19   EOD 03/07/19 15:17:56     Pg 3 of 5



         SO STIPULATED.



DATED: March 7, 2019                       PLEWS SHADLEY RACHER & BRAUN LLP
                                           By: /s/ Tonya J. Bond
                                           Gregory M. Gotwald, #24911-49
                                           Tonya J. Bond, #24802-49
                                           Steven A. Baldwin, #34498-49
                                           Christopher E. Kozak, #P82156
                                           Plews Shadley Racher & Braun LLP
                                           1346 N. Delaware St. Indianapolis, IN 46202
                                           Tel: (317) 637-0700
                                           ggotwald@psrb.com
                                           tbond@psrb.com
                                           sbaldwin@psrb.com
                                           ckozak@psrb.com
                                           Attorney for Plaintiff USA GYMNASTICS


And with authority from:                   DINSMORE & SHOHL, LLP
                                           By: /s/ Hans H.J. Pijls
                                           Hans H. J. Pijls (P37248)
                                           Dinsmore & Shohl, LLP
                                           300 N. Fifth Avenue, Suite 120
                                           Ann Arbor, MI 48104
                                           Tel: (734) 773-4058
                                           hans.pijls@dinsmore.com
                                           Attorney for Defendant National Casualty Company




Error! Unknown document property name.
     Case 19-50012            Doc 53       Filed 03/07/19   EOD 03/07/19 15:17:56    Pg 4 of 5



                                         CERTIFICATE OF SERVICE

        I hereby certify that on March 7, 2019, a copy of the foregoing Stipulation was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                        James P. Moloy
Drewry Simmons Vornehm, LLP                            Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                     jmoloy@boselaw.com

George R. Calhoun V                                    Kevin P. Kamraczewski
Ifrah PLLC                                             Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                    kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                       Robert B. Millner
                                                       Ronald D. Kent
                                                       Susan M. Walker
                                                       Dentons US LLP
                                                       robert.millner@dentons.com
                                                       ronald.kent@dentons.com
                                                       susan.walker@dentons.com
                                                       Counsel for Virginia Surety Company Inc.,
                                                       f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                       Wendy D. Brewer
Riley Bennett Egloff LLP                               Fultz Maddox Dickens PLC
jfecht@rbelaw.com                                      wbrewer@fmdlegal.com
Counsel for RSUI Indemnity Company
                                                       Phillip A. Martin
                                                       Fultz Maddox Dickens PLC
                                                       pmartin@fmdlegal.com
                                                       Counsel for Endurance American Insurance
                                                       Company
Harley K. Means                                        Bruce L. Kamplain
Kroger Gardis & Regas, LLP                             Norris Choplin Schroeder LLP
hmeans@kgrlaw.com                                      bkamplain@ncs-law.com
Counsel for ACE American Insurance                     Counsel for Western World Insurance
Company f/k/a CIGNA Insurance Company                  Company
Ginny L. Peterson                                      Hans H. J. Pijls
Kightlinger & Gray, LLP                                Dinsmore & Shohl LLP
gpeterson@k-glaw.com                                   hans.pijls@dinsmore.com
Counsel for Liberty Insurance Underwriters,            Counsel for National Casualty Company
Inc.




Error! Unknown document property name.
     Case 19-50012            Doc 53     Filed 03/07/19    EOD 03/07/19 15:17:56    Pg 5 of 5



         I further certify that on March 7, 2019, a copy of the foregoing Stipulation was mailed by
first-class U.S. Mail, postage prepaid, and properly addressed to the following:

U.S. Trustee                                         Great American Assurance Company
Office of U.S. Trustee                               CT Corporation System
101 W. Ohio St., Ste. 1000                           150 W. Market St., Ste. 800
Indianapolis, IN 46204                               Indianapolis, IN 46204-2814
American International Group, Inc.                   American Home Assurance Company
175 Water St., Floor 18                              c/o CT Corporation System. Registered Ag
New York, NY 10038-4976                              150 W. Market St., Ste. 800
                                                     Indianapolis, IN 46204-2814



                                                          /s/ Tonya J. Bond
                                                          Tonya J. Bond




Error! Unknown document property name.
